NOTE: This disposition is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
              __________________________

                 SUSAN M. BARELA,
                     Petitioner,

                           v.
           DEPARTMENT OF THE NAVY,
                  Respondent.
              __________________________

                      2010-3069
              __________________________

   Petition for review of the Merit Systems Protection
Board in case no. DC0752080046-C-3.
               __________________________

                Decided: June 15, 2010
              __________________________

   SUSAN M. BARELA, of Fairfax, Virginia, pro se.

    MICHAEL D. SNYDER, Trial Attorney, Commercial Liti-
gation Branch, Civil Division, United States Department
of Justice, of Washington, DC, for respondent. With him
on the brief were TONY WEST, Assistant Attorney General,
JEANNE E. DAVIDSON, Director, and ALAN J. LO RE, Assis-
tant Director. Of counsel on the brief was ISAAC J.
NATTER, Associate Counsel, Office of General Counsel,
BARELA   v. NAVY                                          2


Naval District Washington, United States Department of
the Navy, of Washington, DC.
               __________________________

    Before NEWMAN, DYK, and PROST, Circuit Judges.
PER CURIAM.


    Petitioner Susan M. Barela petitions for review of the
final decision of the Merit Systems Protection Board
(“Board”), which denied Ms. Barela’s third petition to
enforce a settlement agreement (“Agreement”) that she
had entered into with the Department of the Navy. We
affirm.

                       BACKGROUND

    Because the history and facts of this case are set forth
in our previous opinion, Barela v. Dep’t of the Navy, 358
Fed. App’x 148 (Fed. Cir. 2009) (Barela I), we do not
repeat them here. We do, however, supplement them
appropriately.

     The instant appeal stems from Ms. Barela’s third pe-
tition to enforce the Agreement, which was intended to
resolve a dispute over the Navy’s termination of her
employment. Under the Agreement, the Navy would
rescind various personnel actions, including her removal,
remove references to such actions from her Official Per-
sonnel Folder, and pay Ms. Barela $32,000 through her
attorney within six weeks of the Navy’s receipt of routing
or account information required to make the payment. In
return, Ms. Barela agreed to resign effective September
20, 2007, withdraw her Board appeal, refrain from filing
other actions against the Navy as a result of her employ-
3                                            BARELA   v. NAVY


ment, and waive her right to seek any further payments
or damages not within the Agreement.

    On May 16, 2008, four days after she signed the
Agreement, Ms. Barela tried unsuccessfully to revoke it.
Ms. Barela appealed the Board’s final decision, upholding
the Agreement’s validity and denying her motions to
recover attorney fees, compensatory damages, and conse-
quential damages, to this court in Barela I. On December
14, 2009, we affirmed, concluding that Ms. Barela is
bound by the Agreement and under its terms, she waived
any additional claims. Id.

     During Ms. Barela’s challenge to the Agreement’s va-
lidity, she also filed a petition to enforce the Agreement,
which the administrative judge denied on January 16,
2009. The administrative judge found that Ms. Barela’s
filings of motions for attorney fees, compensatory dam-
ages, and consequential damages were in violation of the
Agreement and because she was in material breach, her
actions excused the Navy’s noncompliance. J.A. 54-61.
When the Board denied Ms. Barela’s petition for review of
this decision, the administrative judge’s initial decision
became final. J.A. 220-22. Ms. Barela filed a second
petition to enforce the Agreement, which the administra-
tive judge dismissed without prejudice on April 3, 2009.
J.A. 161-66. When the Board denied Ms. Barela’s petition
for review of the administrative judge’s initial decision of
her second petition to enforce, it too became the final
decision of the Board. J.A. 167-69. Ms. Barela did not
appeal either of her first two petitions to enforce and
therefore neither is at issue here.

    On May 27, 2009, Ms. Barela filed a “Request to Va-
cate Initial Decision per Settlement Agreement,” which
the Board accepted as her third petition to enforce. The
BARELA   v. NAVY                                           4


administrative judge issued an Acknowledgement Order,
dated June 8, 2009, providing the Navy forty-five days to
show that it complied with its obligations under the
Agreement or had good cause for noncompliance. J.A.
223-26. On June 12, 2009, the administrative judge
issued another order in which he explained the procedural
posture of the case and stated that the Navy was not
obligated to comply with the Agreement during Ms.
Barela’s challenge to its validity and material breach of it.
J.A. 227-31. The Navy timely responded to the Acknowl-
edgement Order, demonstrating that after its issuance it
complied with its obligations under the Agreement. J.A.
232-53. In response, Ms. Barela asserted that the admin-
istrative judge and the Board failed to provide her with
the relief she requested, disputed the Navy’s purported
compliance, and averred that she was in compliance with
her obligations under the Agreement.

    On August 10, 2009, the administrative judge issued
an initial decision, denying Ms. Barela’s third petition to
enforce because the Navy complied with the Agreement
despite Ms. Barela’s ongoing material breach. On De-
cember 4, 2009, the full Board denied Ms. Barela’s peti-
tion for review of the administrative judge’s decision,
making the initial decision final. Ms. Barela now appeals
the validity of this final decision, which is the only deci-
sion before us on appeal. We have jurisdiction under 28
U.S.C. § 1295(a)(9).

                        DISCUSSION

    We may set aside a decision of the Board only when it
is: “(1) arbitrary, capricious, an abuse of discretion, or
otherwise not in accordance with the law; (2) obtained
without procedures required by law, rule, or regulation
5                                          BARELA   v. NAVY


having been followed; or (3) unsupported by substantial
evidence.” 5 U.S.C. § 7703(c)(1)-(3).

    On appeal, Ms. Barela appears to argue that we
should set aside the Board’s decision as arbitrary, capri-
cious, an abuse of discretion, or otherwise not in accor-
dance with the law because the record fails to show that
the Navy complied with its obligation under the Agree-
ment to pay $32,000 to her attorney in the specified
timeframe or that she was in material breach of the
Agreement. We disagree.

    Substantial evidence in the record supports the
Board’s reasonable findings that the Navy complied with
the Agreement despite Ms. Barela’s actions and pleadings
that were in material breach of the Agreement’s terms.
Ms. Barela first began challenging the validity of the
Agreement by attempting to revoke her signature just
four days after she signed it. Then she filed motions for
attorney fees, compensatory damages, and consequential
damages that were in violation of the express terms of the
Agreement. These filings were followed by Ms. Barela’s
repeated motions to enforce the Agreement, which Ms.
Barela simultaneously contested was invalid.         Even
though the Board determined that Ms. Barela’s pleadings
were in material breach of the Agreement and excused
the Navy’s noncompliance to that point, the Navy thereaf-
ter proceeded to comply with its obligations under the
Agreement.

    The Board then denied her motion to enforce because
the Navy demonstrated that Ms. Barela had received the
relief to which she was entitled under the Agreement.
Ms. Barela has not established any reason that we should
set aside the Board’s decision and we see no error in the
decision of the Board denying her motion to enforce.
BARELA   v. NAVY                                     6


Consequentially, the final decision of the Board is af-
firmed.